 Case 2:18-cv-08420-RGK-PJW Document 125 Filed 08/06/20 Page 1 of 3 Page ID #:904




 1   Paul J. Cambria, Jr. (CA 177957)
 1
     pcambria@lglaw.com
 2
 2   LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 3   Buffalo, New York 14202
 4   Telephone: (716) 849-1333
 4
 5
     Facsimile: (716) 855-1580
 5
 6   Attorneys for Claimant
 6
 7
 7
 8                               UNITED STATES DISTRICT COURT
 8
 9         FOR THE CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
 9
10
10
11
11   United States of America,                Case No. 2:18-cv-08420-RGK (PJW)
12
12
                         Plaintiff,           CERTIFICATION AND NOTICE
13
13   vs.                                      OF INTERESTED PARTIES
14
14   $1,546,076.35 In Bank Funds Seized
15   From Republic Bank of Arizona Account
15
16   ‘1889, et al.,
16                    Defendants.
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
 Case 2:18-cv-08420-RGK-PJW Document 125 Filed 08/06/20 Page 2 of 3 Page ID #:905




 1   TO THE COURT AND ALL PARTIES OF RECORD:
 2           The undersigned, counsel of record for Michael Lacey, certifies that the
 3   following listed party (or parties) may have a pecuniary interest in the outcome of this
 4   case.   These representations are made to enable the Court to evaluate possible
 5   disqualification or recusal.
 6           Party                                  Connection/Interest
 7           Michael Lacey                                 Claimant
 8           John Brunst                                   Potential Claimant
 9           James Larkin                                  Potential Claimant
10           Scott Spear                                   Potential Claimant
11           Troy Larkin                                   Potential Claimant
12           Ramon Larkin                                  Potential Claimant
13           Margaret Larkin                               Potential Claimant
14           Medalist Holdings, Inc.                       Potential Claimant
15           Leeward Holdings, LLC                         Potential Claimant
16           Camarillo Holdings, LLC                       Potential Claimant
17           Vermillion Holdings, LLC                      Potential Claimant
18           Cereus Properties, LLC                        Potential Claimant
19           Shearwater Investments, LLC                   Potential Claimant
20

21

22

23
     Dated: August 6, 2020                   Respectfully submitted,

24
                                             /s/ Paul J. Cambria, Jr.
25
                                             Paul J. Cambria, Jr.
26                                           Counsel for Claimant Michael Lacey
27

28
                                            2
                                    MICHAEL LACEY’S
                     CERTIFICATION AND NOTICE OF INTERESTED PARTIES
 Case 2:18-cv-08420-RGK-PJW Document 125 Filed 08/06/20 Page 3 of 3 Page ID #:906




 1
                               CERTIFICATE OF SERVICE
           I hereby certify that on August 6, 2020, I filed the foregoing with the United
 2
     States District Court for the Central District of California using the CM/ECF system.
 3
           I hereby certify that on August 6, 2020, a copy of the foregoing was also delivered
 4
     to the following via CM/ECF:
 5

 6
           JOHN J. KUCERA
 7         DANIEL BOYLE
           U.S. Attorney’s Office
 8
           Asset Forfeiture Section
 9         312 North Spring Street
           Lost Angeles, California 90012
10

11

12

13
                                      s/Kristina Drewery
14
                                      Kristina Drewery
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         3
                                 MICHAEL LACEY’S
                  CERTIFICATION AND NOTICE OF INTERESTED PARTIES
